Lawrence, J.,
dissents and votes to reverse the order appealed from and to grant the motion of Rose Lombardi to dismiss the second cause of action, in the following memorandum with which Krausman, J., concurs. The plaintiff Gerald Buckley, an employee of Fillmore Real Estate, Inc., was injured when he fell from a ladder on which he had climbed in order to hang a 3 foot by 5 foot metal "For Sale” sign on the *656side of a building which the building’s owners, the defendant Rose Lombardi and her now deceased husband, listed for sale with Fillmore Real Estate, Inc.
Labor Law §240 (1) provides, in pertinent part, that "[a]ll contractors and owners and their agents * * * in the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure shall furnish or erect, or cause to be furnished or erected for the performance of such labor” certain specified safety devices. The legislative purpose behind this enactment is to protect workers by placing "ultimate responsibility for safety practices at building construction jobs where such responsibility actually belongs, on the owner and general contractor” (1969 NY St Legis Annual, at 407), instead of on workers, who " ' "are scarcely in a position to protect themselves from accident” (Koenig v Patrick Constr. Co., 298 NY 313, 318)’ (Zimmer v Chemung County Performing Arts, 65 NY2d 513, 520)” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 513). One is held strictly and absolutely liable for any injury resulting from the violation of this statute.
Thus, in keeping with its express terms and legislative purpose, Labor Law § 240 (1) is applicable only where the injury is sustained while the worker is engaged in the type of activity listed therein, that is, the demolition, construction, alteration, or repair of a building or structure, and, until today, this Court has so interpreted the statute. Thus, this Court has held that an electrician who fell from a ladder while replacing a lightbulb in a malfunctioning lightpole in a parking lot was not entitled to recover under Labor Law § 240 (1) (see, Manente v Ropost, Inc., 136 AD2d 681). After finding that the lightpole was not part of a building or structure for the purposes of the statute, the Court continued as follows: "Nor was the plaintiff at the time of the accident engaged in the type of repair envisioned by the statute. He was merely replacing a lightbulb in a lightpole located on premises on which there was no construction, demolition, renovation or any other type of structural work underway in either the parking lot or the building itself. In view of the strict liability imposed by the statute and the fact that such liability is generally imposed only to guard against inordinate dangers, we find no reason to strain the language of the statute to encompass the type of routine maintenance work performed by the plaintiff which was far removed from the risks associated with the construction or demolition of a building” (Manente v Ropost, Inc., supra, at 682 [emphasis added]).
Similarly, the plaintiff in Kesselbach v Liberty Haulage (182 *657AD2d 741), was installing an antenna on the roof of a building leased by one of the defendants when the ladder upon which he was standing snapped, causing him to fall to the ground and sustain injuries. In affirming the dismissal of the cause of action based upon Labor Law §240 (1), this Court wrote as follows: “At the time of his accident, Kesselbach was not engaged in the type of work envisioned by that provision, which is not determinative unless repairs, construction or alterations to a building or structure are involved. We agree with the Supreme Court that the installation of an antenna on a rooftop is not an alteration within the purview of Labor Law § 240 (see, Borzell v Pater, 285 App Div 983)” (Kesselbach v Liberty Haulage, supra, at 742; see also, Brice v Lafayette Country Club, 177 AD2d 957 [a florist who fell from a ladder while decorating room for party had no cause of action under Labor Law §240 (1), as “the activity in which plaintiff was engaged, hanging streamers, is not a protected activity within the purview of the Labor Law”]).
It cannot seriously be disputed that the injured plaintiff here also was not engaged in the construction, repair, or alteration of a building. Nor does his work subject him to the type of inordinate danger or inherent risk from which the statute seeks to protect employees. The injured plaintiff was employed by a realtor, and climbed the ladder from which he fell in order to hang, on a temporary basis, a 3 foot by 5 foot advertisement on the building of another. Such activity cannot reasonably be said to fall within the purview of Labor Law §240 (1).
The cases relied upon by the majority are either factually distinguishable from this case or should not be relied upon by this Court. For example, the plaintiff’s decedent in Izrailev v Ficarra Furniture (70 NY2d 813, 815), was an electrician who was killed while repairing an electrical sign which “was extended across the facade of the premises occupied by [the defendant] at a height of 15 feet and was affixed so as to be held flat against the building wall, [and] was part of the building for the purposes of the statute”. The plaintiff in Neville v Deters (175 AD2d 597) was engaged in the business of sign hanging, and fell from an elevated worksite while replacing a permanent sign. Finally, although the decision in Lawyer v Rotterdam Ventures (204 AD2d 878), contains only a sketchy factual recitation, the Court did indicate that ”[t]he underlying facts show the scenario to be one particularly subject to the risks inherent in an elevated work site”. To the extent that Lawyer and Neville may be viewed as departures *658from the way in which this Court has consistently interpreted Labor Law § 240 (1), they should not be followed.
Finally, the injured plaintiff unduly relies upon the fact that he fell from an elevated worksite. While Labor Law § 240 (1) seeks to protect against risks due in some way to relative differences in elevation (Rocovich v Consolidated Edison Co., 78 NY2d, supra, at 515), by its clear and concise terms it is not intended to protect all employees who happen to climb a ladder in the course of their employment in all situations (see, Vilardi v Berley, 201 AD2d 641 [the estate of a worker who was killed when he fell from a sixth floor window while attempting to temporarily alter the window in order to move a printing press through it could not recover under Labor Law § 240 (1), as moving is not one of the enumerated activities covered by the statute]; Brice v Lafayette Country Club, 177 AD2d 957, supra). If the Legislature intended to cover the type of activity in which the injured plaintiff herein was engaged, that intent could easily have been expressed in the language of the statute.
Based upon the foregoing, I am of the opinion that the injured plaintiff is not possessed of a cause of action under Labor Law § 240 (1), and the Lombardis’ motion to dismiss the second cause of action should have been granted.